Citation Nr: 0126228	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  94-13 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, including arthritis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



REMAND

The veteran served on active duty from June 1967 to 
June 1969.  He had an additional period of enlistment in the 
Army Reserve; no periods of active duty for training 
(ACDUTRA) or inactive duty training (INACDUTRA) are verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
residuals of a low back condition.  

In March 1992, the veteran testified at a personal hearing 
before a hearing officer at the RO.  The transcript of that 
hearing is of record.  In June 1997, the Board remanded the 
instant claim for further development.  

The veteran is not represented in this claim.  

Unfortunately, remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the veteran with his claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).

Although VCAA had not been enacted when the RO originally 
adjudicated the appellant's claim, the RO has notified the 
veteran of its provisions and has readjudicated his claim 
pursuant to VCAA.

The veteran has claimed alternative theories of entitlement 
to service connection.  He has stated that he had a back 
injury preexisting his period of active service in 1967 to 
1969.  He has also claimed back injury in 1977 and during a 
period of time when he was called to active duty in 1990 to 
1991.  He also claimed aggravation of his low back condition 
during his ACDUTRA service.  This claim was previously 
remanded by the Board for verification of the veteran's 
ACDUTRA and INACDUTRA periods of service.  Reports of 
retirement points were provided rather than verification of 
service.  

However, as noted in the Board's June 1997 remand, what are 
needed in connection with the veteran's current service 
connection claim are his service personnel records or other 
records which provide confirmation of the exact dates of his 
ACDUTRA and INACDUTRA service.  The retirement points are not 
helpful in this regard.  As the Board explained in the 
June 1997 remand, confirmation of the veteran's ACDUTRA and 
INACDUTRA dates is necessary because basic entitlement to VA 
benefits depends on qualifying service.  Service connection 
may be awarded for disease or injury incurred in or 
aggravated by ACDUTRA or for injury incurred in or aggravated 
by INACDUTRA.  The United States Court of Appeals for 
Veterans Claims (Court) held in Stegall v. West, 11 Vet. App. 
268 (1998), that a remand by the Court or the Board confers 
on the veteran, as a matter of law, the right to compliance 
with the remand orders.  It was also held that when the 
remand orders are not complied with, the Board errs in 
failing to ensure compliance.  However, when it is clear that 
ordered development would be futile, there is no useful 
purpose to be served by remanding the case again.  See 66 
Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(2)).

In this case, repeated efforts to verify active duty during 
Operation Desert Storm have yielded only reports of 
retirement points.  The personnel records provided by the 
personnel records center show 14 active duty points during 
the period of March 8, 1990, to March 7, 1991.  The veteran 
alleges that he was on active duty from August 1990 to 
January 1991.  Although the RO has very diligently attempted 
to verify the veteran's dates of service and the nature of 
his service, it should again request verification of the 
actual dates of his active duty (other than the active duty 
from 1967 to 1969, which has already been verified), his 
ACDUTRA, and his INACDUTRA.  It is particularly important to 
this claim that his claimed active duty from August 1990 to 
January 1991 be verified.

The veteran has also reported treatment at a private 
chiropractic clinic, although the dates of treatment have not 
been indicated.  Those actual treatment records should be 
requested.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  In undertaking the development and 
notice herein, assure compliance with the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

Ask the veteran for the names and 
addresses, and for appropriate releases, 
for any private medical provider from 
whom he has received treatment for his 
low back condition, specifically to 
include Lawson and Finkelstein 
Chiropractic Clinic.  The veteran should 
provide the specific dates of treatment.  
Request the veteran's actual treatment 
records from any such provider adequately 
identified by the veteran.  38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159(c)(1)).

If any request for private treatment 
records is unsuccessful, notify the 
claimant.  See 66 Fed. Reg. 45,620, 
45,631-32 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(e)).

2.  The RO should obtain all VA 
inpatient/ outpatient treatment records, 
for the veteran's low back, if any, and 
associate them with the claims file.  38 
U.S.C.A. § 5103A(c) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(2)).

3.  Verification of the veteran's ACDUTRA 
and INACDUTRA service and any other 
periods of active service (other than the 
already-verified service from 1967 to 
1969) should be made.  The exact specific 
dates of each period wherein the veteran 
served on ACDUTRA, INACDUTRA, or active 
service should be provided.  It should 
also be specified whether each period of 
duty was ACDUTRA, INACDUTRA, or active 
duty.  This verification should be done 
for 1969 to 1991.  All potential sources 
of such information should be contacted.  
The veteran should be asked to supply 
names and addresses of all reserve or 
national guard units to which he was 
assigned and the dates for each, as well 
as any active duty unit to which he was 
assigned during 1990 to 1991.  Efforts to 
verify service dates and type of service 
should continue until it is clear that 
further efforts would be futile.  See 66 
Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159(c)(2)).

4.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001) is completed.  See 66 
Fed. Reg. 45,620, 45,5630-32 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R. § 3.159).  

5.  Thereafter, review the claims file 
and readjudicate the claim.  If the claim 
remains denied, the veteran should be 
furnished an appropriate SSOC and given 
the opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


